DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered.

I. The objection to the title has been withdrawn in response to the amended title. 

II. Applicant’s arguments with respect to claim(s) 1-7, 10-15, 17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Publication Number 2013/0293547 A1, hereinafter .

(1) regarding claim 1:
As shown in figs. 1-6, Du disclosed a method (fig. 6, para. [0032], note that a method in which a 3D scene may be rendered for an autostereoscopic 3D display according to embodiments of the invention is disclosed) comprising the steps of: 
identifying at least one target region of a computer-generated scene, the at least one target region being associated with data relating to a gaze direction of a viewer (para. [0015], note that the virtual camera array 310 may be capable of illustrating or "seeing" a field of view 320 based on a number of imaging parameters. The imaging parameters may include an (x, y, z) coordinate location, an angular left/right viewing perspective (a) indicative of virtual camera array panning);
generating at least a first representation and a second representation, where the first representation represents a first view of the computer-generated scene obtained from a first virtual camera (para. [0016], note that all of the imaging parameters combine to create a field of view 320 for the first virtual camera array 310. The field of view 320 may be representative of a 3D scene within the game which must be rendered as a frame on a display for the player of the video game) and the second representation represents a second view of the computer-generated scene obtained from a second virtual camera (para. [0017], note that all of the imaging parameters combine to create the new field of view 340 for the second virtual camera array 330. The new field of view 340 may be representative of a 3D scene within the game which must be rendered as the next frame on a display for the player of the video game), and each of the first representation and the second representation comprises a plurality of rays which intersect with objects of the computer generated scene (para. [0027], note that each ray may be tested for intersection with some subset of objects in the scene), 
determining a relationship between at least one ray of the first representation and at least one ray of the second representation (as shown in fig. 3, the relationship of the two virtual cameras are shown); 
processing one or more of the group of substantially similar rays, substantially simultaneously to produce a first rendered view and a second rendered view of the computer generated scene (para. [0014], note that when rendering a given view, red (R), green (G), and blue (B) color components form pixel groups 210 as shown in FIG. 2. The center 220 of a grouping of pixels in is not necessarily located at integer coordinates. A ray tracing engine supports issuing rays from a non-integer positioned center pixel, and filling the determined pixel color in the specific location of a frame buffer. When all sub-pixels are filled in the frame buffer, the number of issued rays will be exactly equal to the total number of pixels); and 
outputting the first rendered view and the second rendered view to one or more display devices (para. [0018], note that a rendering application 420 may be operable on the computer platform 410. The rendering application may comprise software specifically directed toward rendering image frames representative of a 3D scene. For instance, the rendering application 420 may be used by one or more separate software applications such as, for instance, a video game to perform the image rendering functions for the video game).
Du disclosed most of the subject matter as described as above except for specifically teaching grouping the at least one ray of the first representation and the at least one ray of the second representation based on the relationship, to form a group of substantially similar rays, wherein the first virtual camera and the second virtual camera are positioned within the computer-generated scene so as to represent an interocular distance associated with the viewer, and wherein generating at least the first representation and the second representation comprises: increasing the number of rays in the first view and the second view, arranged to intersect with objects in the target region; and decreasing the number of rays in the first view and the second view arranged to intersect with objects outside of the target region.
However, Du teaches grouping the at least one ray of the first representation and the at least one ray of the second representation based on the relationship, to form a group of substantially similar rays (para. [0012], note that a group of adjacent red (R), green (G), and blue (B) color components form a pixel while each color component comes from a different view of the image, as indicated by the number inside each rectangle. The dashed lines labeled "4" and "5" indicate the RGB color components for the given view.)
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose grouping the at least one ray of the first representation and the at least one ray of the second representation based on the relationship, to form a group of substantially similar rays. The suggestion/motivation for doing so would have been in order to provide real-time 3D image rendering or interactive rendering is easier on consumer-level graphics hardware (para. [0001]). Therefore, it would have been obvious for Du to obtain the invention as specified in claim 1.
Furthermore, Belenkii disclosed wherein the first virtual camera and the second virtual camera are positioned within the computer-generated scene so as to represent an interocular distance associated with the viewer (para. [0114], note that using camera-based eye tracking, the inter-pupillary distance or IPD could be measured. A mechanical mechanism could then automatically position the displays in front of the eyes at the optimum location), and wherein generating at least the first representation and the second representation comprises: increasing the number of rays in the first view and the second view, arranged to intersect with objects in the target region (para. [0347], note that Here each Spot is treated as a point source in the ray-trace calculation. Note that the angular spectrum is held fixed across all of the different "cloned" Spots. This means that the field-of-view at each Spot exactly matches the field-of-view of every other Spot location and enables the observer's pupil to overlap with multiple spot positions without experiencing double vision. [0348] (4) The previous ray-trace information from (2) and (3) is used to calculate the joining sets of wavefronts that are required to couple H1 and H2 for each Spot position); and decreasing the number of rays in the first view and the second view arranged to intersect with objects outside of the target region (para. [0349], note that Spatially dependent diffraction gratings are computed from the normal direction vectors of each wavefront pair found in steps 2-4 such that there are N separate diffraction gratings computed at holograms H1 & H2 for each of the N Spot locations).  
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the first virtual camera and the second virtual camera are positioned within the computer-generated scene so as to represent an interocular distance associated with the viewer, and wherein generating at least the first representation and the second representation comprises: increasing the number of rays in the first view and the second view, arranged to intersect with objects in the target region; and decreasing the number of rays in the first view and the second view arranged to intersect with objects outside of the target region. The suggestion/motivation for doing so would have been in order to provide a complete 3D imagery with both correct vengeance and correct focus cues (para. [0263]). Therefore, it would have been obvious to combine Du with Belenkii to obtain the invention as specified in claim 1.

	(2) regarding claim 2:
	Du further disclosed the method of claim 1, wherein determining the relationship comprises determining whether a ray of the first representation and a ray of the second representation intersect an object in the computer-generated scene (para. [0024], note that a reflected ray continues on in the mirror-reflection direction from a shiny surface. It is then intersected with objects in the scene in which the closest object it intersects is what will be seen in the reflection). 

	(3) regarding claim 3:
Du further disclosed the method of claim 2, wherein determining whether a ray of the first representation and a ray of the second representation intersect an object in the computer-generated scene, is based on at least: a start point and a direction of each of the ray of the first representation and the ray of the second representation (para. [0016], note that the .alpha..sub.1, .sub.1 parameters may define the orientation of the first virtual camera array 310. The orientation .alpha..sub.1, .sub.1 parameters may describe the direction and the elevation angle the first virtual camera array 310 is oriented); and a distance between the first virtual camera and the second virtual camera (para. [0017], note that the .alpha..sub.2, .sub.2 parameters may define the orientation of the second virtual camera array 330. The orientation .alpha..sub.2, .sub.2 parameters may describe the direction and the elevation angle the second virtual camera array 330 is oriented. Note that the two cameras are distanced apart). 

(4) regarding claim 4:
Du further disclosed the method of claim 2, wherein determining the relationship is also based on an intersect between the ray of the first representation and the ray of the second representation (para. [0027], note that each ray may be tested for intersection with some subset of objects in the scene).

(5) regarding claim 5:
Du further disclosed the method of claim 4, wherein the intersect is determined using at least one of rasterization or ray tracing (para. [0027], note that each ray issued by the ray tracing engine 430 corresponds to a pixel within the 3D scene. The resolution of the 3D scene is determined by the number of pixels in the 3D scene. Thus, the number of rays needed to render a 3D scene corresponds to the number of pixels in the 3D scene. Typically, each ray may be tested for intersection with some subset of objects in the scene.).

(6) regarding claim 6:
Du further disclosed the method of claim 2, where the ray of the first representation and the ray of the second representation have a substantially similar direction, and wherein processing the ray of the second representation comprises processing the ray of the first representation and applying an offset associated with a distance between the first virtual camera and the second virtual camera (para. [0020], note that the computing platform 410 may receive input from a user interface input device 440 such as, for instance, a video game controller. The user interface input device 440 may provide input data in the form of signals that are indicative of motion within a 3D scene. The signals may comprise motion indicative of moving forward in a 3D scene, moving backward in the 3D scene, moving to the left in the 3D scene, moving to the right in the 3D scene, looking left in the 3D scene, looking right in the 3D scene, looking up in the 3D scene, looking down in the 3D scene, zooming in/out in the 3D scene, and any combination of the aforementioned). 

(7) regarding claim 7:
Du further disclosed the method of claim 1, wherein the first representation and the second representation are generated by at least one of rasterization; or ray tracing (para. [0019], note that a ray tracing engine 430 may also be operable on the computer platform 410. The ray tracing engine 430 may be communicable with the rendering application 420 and provide additional support and assistance in rendering 3D image frames). 

(8) regarding claim 10:
Du further disclosed the method of claim 1, wherein the data relating to the gaze direction of a viewer comprises eye-tracking data (para. [0016], note that all of the imaging parameters combine to create a field of view 320 for the first virtual camera array 310). 

(9) regarding claim 11: 
Du further disclosed the method of claim 1, wherein the one or more display devices comprises at least one of a head-mounted display; a stereoscopic display, a multiview display, and a holographic display (para. [0010], note that presented herein that may render an image frame on an autostereoscopic 3D display).

The proposed combination of Du and Belenkii, explained in the rejection of method claims 1-4 and 10-11 renders obvious the steps of the processor (410, fig. 4) claims 12-15, 17, 19 and the non-transitory computer-readable storage medium (para. [0065]) claim 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1-4, 10-11 are equally applicable to claims 12-15, 17 and 19-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Levin et al. (US Patent Number 8,564,641 B1) disclosed adjusting stereo images includes receiving a video sequence associated with a recorded setting of a stereoscopic camera, the video sequence comprising pairs of left and right images.

Siekawa et al. (“Foveated Ray Tracking for VR Headsets”, NPL 2018) disclosed a real-time foveated ray tracing system, which mimics the non-uniform and sparse characteristic of the human retina to reduce spatial sampling.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/HILINA K DEMETER/Primary Examiner, Art Unit 2674